Citation Nr: 9912924	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include residuals of a right knee chondroplasty 
with a partial meniscectomy and synovectomy.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right tibial eminence fracture.


REPRESENTATION

Appellant represented by:	Daniel A. Beatty, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to March 
1972, from April 1972 to January 1974, and for various 
periods of active duty for training, to include a period in 
June 1984.

This appeal arises from a January 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 1997, the Board remanded these issues for further 
development, to include a VA examination.  The record reveals 
that the appellant failed to appear for the scheduled June 
1998 examination.  The RO, after attempting to contact the 
appellant, readjudicated the claims with the evidence of 
record, and continued its denial of the appellant's claims.  
The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disorder to include residuals of a right knee 
chondroplasty with a partial meniscectomy and synovectomy is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

2.  The claims file does not reveal good cause for the 
appellant's failure to report for a VA examination scheduled 
for June 1998.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder to include residuals of a right knee 
chondroplasty with a partial meniscectomy and synovectomy is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's claim for an increased rating for 
residuals of right tibial eminence fracture is denied for 
failure to report for a scheduled June 1998 VA examination.  
38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In June 1984, the appellant sustained a type II avulsion 
fracture to the insertion of the anterior cruciate on the 
tibial plateau of his right lower extremity.  Clinical 
records pertaining to care provided at that time reflect that 
the appellant showed gross effusion, and pain along the 
anterior aspect of the knee under the patellar tendon.  
Aspiration removed sixty cubic centimeters of grossly bloody 
fluid from the knee.  Service connection for residuals of a 
right tibial eminence fracture was granted in a January 1995 
rating decision.

In July 1994, John E. Tessier, M.D. examined the appellant.  
Dr. Tessier related that the appellant had reinjured his knee 
during an altercation with a dog.  In addition, the appellant 
had a "long standing" history of right knee pain, 
unsteadiness, shifting and a giving way of the joint.  The 
following month the appellant underwent arthroscopic surgery 
of the right knee, to include a chondroplasty of the medial 
and lateral compartments, and a partial anterior synovectomy 
with partial medial meniscectomy.

The appellant now claims that service connection is warranted 
for residuals of the 1994 right knee surgery, secondary to 
his right tibial avulsion fracture.

The legal question to be answered initially is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty or active duty for 
training, or from an injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 1998).  

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claims 
are well grounded."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

There is nothing to suggest that there is any other source of 
military records, and, therefore, the Board is satisfied that 
all reasonable efforts to obtain the appellant's military 
medical records have been made.

The Board is also satisfied that the duty imposed on VA 
pursuant to 38 U.S.C.A. § 5103(a) (West 1991) has been 
satisfied.  The appellant has not put VA on notice of any 
additional evidence that might serve to well ground his 
claim. 

The evidence does not show, and the appellant does not 
contend, that he developed a right knee disorder while he was 
on active duty in the early 1970s.  ACDUTRA records from 1984 
note only the previously discussed type II avulsion fracture.  
There is no indication of any treatment for, or diagnosis of, 
an injury to the right knee medial or lateral compartments.  
In addition, there is no evidence showing that right knee 
surgery was due to his service-connected right tibial 
avulsion fracture notwithstanding various private treatment 
records showing that the appellant was seen following his 
separation from service for complaints of right knee pain and 
difficulty.  Simply put, there is no medical evidence 
relating his 1994 right knee surgery to his ACDUTRA service 
or to his service-connected residuals of a right tibial 
fracture. 

While the appellant claims that his current right knee 
problems are due to his right tibia avulsion fracture 
residuals, this evidence is not competent evidence.  In this 
respect, while the appellant is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
It is important to note that the Board remanded this case in 
July 1997 for an opinion identifying the etiology of any 
current right knee disorder, to include the right knee 
surgical residuals.  The veteran, however, failed to report 
for the VA examination.  The law provides that when a 
claimant fails to report for a scheduled examination without 
good cause, in conjunction with an original compensation 
claim, the claim shall be based on the evidence of record.  
See 38 C.F.R. § 3.655.

Here the appellant has not provided good cause as to why he 
failed to report for the examination.  In fact, no 
explanation was offered by either the appellant or his 
attorney.  The RO subsequently attempted to contact the 
appellant several times with respect to his failure to appear 
for the examination.  For example, the RO called the 
appellant and left messages on three different days in June 
1998.  The RO also sent a letter to the appellant later in 
June 1998 advising him to reschedule his examination.  Good 
cause for this failure to appear was never shown.  Thus, 
after receiving no response from the appellant, the RO issued 
a supplemental statement of the case in November 1998 
informing him that it had denied his claims.  

The appellant has a responsibility to report for VA 
examinations that have been authorized and scheduled.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. Principi, 
3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 (1998).  If 
an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no competent evidence to show that his 1994 
right knee surgery resulted from ACDUTRA, or that it was 
caused or aggravated by his service-connected fracture 
residuals, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the appellant's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the appellant of the elements necessary 
to complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Increased rating

When an appellant fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  As noted, the appellant failed to appear 
for his scheduled June 1998 VA examination.  No explanation 
was offered by either the appellant or his attorney.  The RO 
subsequently attempted to contact the appellant several times 
with respect to his failure to appear for the examination.  
Good cause for failing to appear was never shown.  

Although the claim for entitlement to an increased evaluation 
for residuals of a right tibia avulsion fracture is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), no 
further assistance to the appellant is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a) and the 
benefit sought on appeal must be denied for failure to report 
for the scheduled examination.  Simply put, in the absence of 
any satisfactory explanation for his failure to report for 
the scheduled VA examination, for which he received notice, 
the Board finds that his failure to report was without good 
cause, and that the claim must be denied.  See Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).


ORDER

Service connection for a right knee disorder to include 
residuals of a right knee chondroplasty with a partial 
meniscectomy and synovectomy is denied.

An increased evaluation for residuals of a right tibial 
eminence fracture is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

